DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 2/11/2021.
Claims 1-25 are pending. Claims 2, 3, 18 have been amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-14, 17-21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Siddique et al. (US-20100030578-A1, hereinafter Siddique)

Regarding Claim 24, Siddique teaches a system (Siddique, Fig. 2, Element 14 Computing Device), comprising:
one or more processors operably coupled to one or more memory devices (Siddique, Element 36 Central Processing Unit coupled to Element 32 Memeory Store); program instructions stored in the memory and executable by the one or more processors to perform operations, the operations comprising (Siddique, Paragraph [0095], [0104], computer programs executing on programmable computers, each comprising at least one processor, a data storage system; The CPU 36 is used to execute instructions and commands that are loaded from the memory store):
generating or receiving a search result in response to a user query by a user that searches for an item, the search result depicting the item (Siddique, Paragraph [0261], when a user comes across an image while browsing the web, the user may be able to simply drag and drop the image <read on an item for search> into the search field and the browser would retrieve search results that pertain to the image objects, theme or subject); and
modifying the search result by generating a combination image that depicts user-defined subject matter engaging with the item (Siddique, Paragraph [0178], Users can search the site for appropriate content and for shopping items using the search bar 632; they can browse for items and add them to their shopping trolley 628 which dynamically updates as items are added and removed from it [0101], the modeling module 50 combines the generated three-dimensional profile from the user's electronic image, with the user-specified features and the user modifications to form a three-dimensional profile [0115],  The profile and preference information that is provided by the user may be used to tailor apparel items, or combinations of apparel items for the user  [0106], the modeling module combines the generated three-dimensional profile from the user's electronic image, with the user-specified features and the user modifications to form a three-dimensional profile; it is noted the combined image is generated).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 24 but as a method and the prior art Siddique teaches all the limitations as of Claim 24. Therefore is rejected under the same rationale.

Regarding Claim 3, Siddique teaches the invention in claim 1.
Siddique further teaches wherein: the item is a clothing article, accessory or other item that can be worn by a person (Siddique, Paragraph [0098], The items of apparel may include, but are not limited to, items of clothing, jewelry, footwear, accessories, hair items, watches, and any other item that a user may adorn.) ;
the search result comprises one or more image-based search results that each depict a different instance of the item (Siddique, Paragraph [0318], n image taken through a webcam ( eg. image-based extraction of the pose of the user) or a measurement of the temperature of the room using a thermal sensor); and 
the combination image comprises one or more combination images that each depict the user wearing one of the different instances of the item (Siddique, Paragraph [0116], The environment module 56 allows the user to choose the virtual environment in which to place their user model. As the system 10 allows users to visualize how various apparel items will appear when they are wearing them; The virtual environments may be static image or dynamic backgrounds or three-dimensional or multi-dimensional environments, or any suitable combination).

Regarding Claim 4, Siddique teaches the invention in claim 1.
Siddique further teaches wherein the user-defined subject matter comprises a person, place or thing (Siddique, Paragraph [0098], The user models may then be used to model items of apparel. The virtual modeling of apparel provides the user with an indication regarding the suitability of the apparel for the user. The items of apparel may include, but are not limited to, items of clothing, jewelry, footwear, accessories, hair items, watches, and any other item that a user may adorn; [0127], An ID tag can have standard or user defined fields in order to identify a given item. Standard fields, for instance, can include, but are not limited to, ID number, colour, apparel type, occasion, care instructions, price, make and manufacturer, store item was purchased from, return policy etc).

Regarding Claim 5, Siddique teaches the invention in claim 4.
Siddique further teaches wherein the person is the user or a user-selected third party (Siddique, Paragraph [0106], The user model can be incorporated with the personality or style aspects of the user or of another person that the user chooses).

Regarding Claim 6, Siddique teaches the invention in claim 5.
(Siddique, Paragraph [0198], inventory details of a particular item; product ratings (maybe assigned by customers or style consultants); style information; links to other products that can be worn with it and/or other similar styles in the store).

Regarding Claim 7, Siddique teaches the invention in claim 5.
Siddique further teaches wherein the item is selected from the group consisting of clothing articles, accessories or other items that can be worn by a person (Siddique, Paragraph [0098], The items of apparel may include, but are not limited to, items of clothing, jewelry, footwear, accessories, hair items, watches, and any other item that a user may adorn.).

Regarding Claim 8, Siddique teaches the invention in claim 7.
Siddique further teaches wherein the accessories are selected from the group consisting of jewelry, eyewear, cosmetics, [[ timepieces, piercing items, ]] and purses, bags, hand bags, [[ suitcases ]] and other carryables (Siddique, Paragraph [0098], [0108], [0125], [0226], [0296], The items of apparel may include, but are not limited to, items of clothing, jewelry, footwear, accessories, hair items, watches, and any other item that a user may adorn; This method can be used for other products such as prescription eyewear; The modeling module 50 also provides the user with the functionality to try on various items of apparel and for the simulated use of cosmetic products; the user may specify black purse and the LIR would retrieve images of many different types of black purses from different sources; a look may contain a blazer, a blouse, a skirt, a pair of shoes, a handbag and other accessories).

Regarding Claim 9, Siddique teaches the invention in claim 4.
Siddique further teaches wherein the place or thing is selected from the group consisting of indoor or outdoor structures or locations (Siddique, Paragraph [0112], 
users can obtain detail information regarding specific real places; Apparel suggestions may be provided to the bride and groom, for example, based on the season, time of day the wedding is held, whether the event is indoor/outdoor, the budget allocated for the outfits, etc.).

Regarding Claim 10, Siddique teaches the invention in claim 9.
Siddique further teaches wherein the item comprises an item that can be placed on or in the indoor or outdoor structures or locations (Siddique, Paragraph [0098], [0119], The functionalities include, but are not limited to, generating, viewing and editing three-dimensional models of users, viewing various apparel items placed on the three-dimensional models, purchasing apparel items, interacting with other members of online communities. the shopping environment can include other stores and fixtures and other items found in a real shopping mall <read on indoor location> to simulate/replicate real shopping environments).

Regarding Claim 11, Siddique teaches the invention in claim 10.
(Siddique, Paragraph [0189], Users may also be able to purchase/obtain tickets and attend live virtual fashion shows with digital models featuring digital apparel whose real and digital versions could be bought by users. FIG. 33 shows a living room scene which can be furnished by the user with furniture 654 and other components from an electronic catalogue [0203], users can design a room and purchase furniture, or design, build and buy furniture or other items; [0114], [0116], With respect to the addition of components, components such as furniture and fixtures may be added through functionality provided to the user; users can upload digital versions of their artwork which may include any form of art work such as paintings or handicrafts such as knit and embroidered pieces of work).

Regarding Claim 12, Siddique teaches the invention in claim 1.
Siddique further teaches wherein the user-defined subject matter is defined by receiving an input that comprises an image of the user-defined subject matter (Siddique, Paragraph [0106], the modeling module combines the generated three-dimensional profile from the user's electronic image, with the user-specified features and the user modifications to form a three-dimensional profile).

Regarding Claim 13, Siddique teaches the invention in claim 1.
Siddique further teaches wherein the user-defined subject matter is defined by receiving an input that comprises a specification of one or more characteristics of the (Siddique, Paragraph [0106], the modeling module combines the generated three-dimensional profile from the user's electronic image, with the user-specified features; involves user specifications regarding the generated model)

Regarding Claim 14, Siddique teaches the invention in claim 1.
Siddique further teaches further comprising modifying the combination image in response to receiving an input to switch from a first user-defined subject matter engaging with the item to a second user-defined subject matter engaging with the item (Siddique, Paragraph [0172], As the selected user (user 2) browses through products/stores, the same content is displayed on user 1's display screen thereby synchronizing the content on the display screens of users 1 and 2. User 1 may switch back to her view whenever she wants and continue browsing on her own. they can set access privileges to various apparel items in their wardrobe allowing other users to access certain items and denying access to certain others. An icon notifies the user if the current view is being broadcast. The history of a trip is also available to the users; users involved in the collaborative shopping trip are simultaneously engaged in browsing products or stores on their display screens.).

Regarding Claim 17, Siddique teaches the invention in claim 1.
Siddique further teaches further including generating one or more user interface elements to be displayed in conjunction with the combination image (Siddique, Paragraph [0049], a sample image of a user interface for filtering search data; [0120], : The local application 271 provides a visualization engine. Webcam content from the customers and the sales personnel may be integrated into or used in conjunction with the engine. . Video capturing devices may be used to capture the view of a counter or a product display in the store, for example. This content may be transmitted both to the salesperson and the customer. Either party can then augment this content with their own input).

Regarding Claim 18, Siddique teaches the invention in claim 17.
Siddique further teaches wherein the one or more user interface elements include one or more link elements for enabling the user to perform one or more operations involving the item displayed in the combination image (Siddique, Paragraph [0125], example of user interaction with the fitting room is illustrated in FIG. 27. While browsing apparel catalogues or viewing suggested apparel items by system 10, the user may choose to add an item to the fitting room for trial fit with their user model. Once the item has been added to the fitting room, the user may try on <read on perform operation> the item on their user model, and/or decide to purchase the item), the one or more operations being selected from the group consisting of accessing a source of the item, adding the item to a shopping cart, and purchasing the item (Siddique, Fig. 8, Element 814 Shopping cart, Paragraph [0124], [0125], the user may choose to add an item to the fitting room for trial fit with their user model; As users are shopping, matching/coordinating items that go with the items the users are looking at or items that are in the users fitting room, shopping cart, or wardrobe, and that fit the users body and their taste).

Regarding Claim 19, Siddique teaches the invention in claim 1.
Siddique further teaches wherein the combination image is selected from the group consisting of two-dimensional images three-dimensional images (Siddique, Paragraph [0106], the three-dimensional image may first be created based on one or more two-dimensional images that are provided by the user), three-dimensional models (Siddique, Paragraph [0106], These images are passed on to a reconstruction engine to generate a preliminary three-dimensional model), videos (Siddique, Paragraph [0106], using content from a video that shows the user walking, system 10 can learn the walking sty le of the user and apply it to the virtual model) and animations (Siddique, Paragraph [0117], Virtual environments may also represent or incorporate part or whole of a music video or movie or game scene or animation or video).

Regarding Claim 20, Siddique teaches the invention in claim 1.
Siddique further teaches wherein the combination image incorporates a background of an image of the user-defined subject matter (Siddique, Paragraph [0116], The virtual environments may be static image or dynamic backgrounds or three-dimensional or multi-dimensional environments, or any suitable combination).

Regarding Claim 21, Siddique teaches the invention in claim 1.
Siddique further teaches further including filtering the search result (Siddique, Paragraph [0082], [0267], FIG. 49R is a sample image of a user interface for filtering search data; Reference is made to FIG. 49R where an example of a user interface for filtering search data is shown. Users can filter files on the basis oflocation, file types or by file author(s))  or the user query based on information determined from computer image-analysis of a user-specified image that depicts the user-defined subject matter (Siddique, Paragraph [0106], the modeling module combines the generated three-dimensional profile from the user's electronic image, with the user-specified features and the user modifications to form a three-dimensional profile; [0129], Users will be able to display character models on their profile page wearing sponsored apparel (digitized versions) that sponsors can make available to users through the advertising module; or users can display images or videos of themselves in their profile wearing real sponsored apparel).

Regarding Claim 23, Siddique teaches the invention in claim 21.
Siddique further teaches wherein the item comprises clothing and the information is used to limit the search result based on clothing size or style (Siddique, Paragraph [0135], [0137], The data provided may include but is not limited to image(s) and/or video(s) of the face 113 and/or body 114; measurements 115 of the body size including the head as described below; apparel size commonly worn by the user and the preferred apparel size(s) and preferences 116 for style of clothing (such as fitted, baggy; As users browse apparel, the system informs the user about how well an apparel fits).


Regarding Claim 25, it recites limitations similar in scope to the limitations of claim 24 and the prior art Siddique teaches all the limitations as of Claim 24. And Siddique discloses these features can be implemented on a computer readable storage medium (Siddique, Paragraph [0097], [0104], the system, processes and methods of the described embodiments are capable of being distributed in a computer program product comprising a computer-readable medium that bears computer-usable instructions for one or more processors; The CPU 36 is used to execute instructions and commands that are loaded from the memory)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddique et al. (US-20100030578-A1, hereinafter Siddique) as applied to Claim 1 above and in view of Moraleda et al. (US 9,063,952 B2, hereinafter Moraleda)

Regarding Claim 2, Siddique teaches the invention in claim 1.
Siddique further teaches wherein: the search result is generated for each of the search results to produce a plurality of search results that each depict a different instance of the item (Siddique, Paragraph [0261], [0316], Users will be able to search for items in the store using their mobile device and will be able to identify the location (such as the department, aisle, counter location etc.) of the product they wish to buy; The search engine can also retrieve search results in the form of lists where each lists contains the results that fall under a specific category or context); and
Siddique does not explicitly disclose but Moraleda teaches the combination image comprises a plurality of combination images that each depict the user-defined subject matter engaging with one of the different instances of the item (Moraleda, Column 24, Line 5-15, The number of recognition units and index tables in any particular group may be modified based on the total number of recognition units and index tables and adapted so that it matches the profile of all users sending retrieval request to the acquisition unit for a given publication. Column 25, Line 6-10,Type 1 features to the retriever of the second recognition unit via signal line; The second recognition unit performs retrieval functions similar to the first recognition unit, but cooperates with index table that has features for slightly modified images; Column 29, Line 1-10, an example of four received images 1202 and the merged image 1204 formed from the combination of the received images 1202 according 5 to the method of FIG. 11; a synthetic patch is created by combining multiple image patches, upon which MMR recognition is performed).
Moraleda and Siddique are analogous since both of them are dealing with handling image in the augmented/mixed reality. Siddique provided a way of providing augmented reality environment for user to query and produce combined image based on the query. Moraleda provided a way of allow user to modify multiple images and combined them together in the mixed reality environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining multiple modified image taught by Moraleda into modified invention of Siddique such that system will be able to handle multiple request and process them simultaneously which will provide the efficient way of image processing in the augmented/mixed reality environment.


Response to Arguments
The rejection of Claims 2, 3, 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment to the Claims 2, 3.
Applicant’s arguments with respect to claim 1, 24, filed on 2/11/2021, with respect to rejection under 35 USC § 102 in regard to prior art does not teaches "generating or receiving a search result in response to a user query by a user that 
In response to the argument, prior art Siddique teaches in Paragraph [0261] that user can drag and drop the searching image which is the item for search into search field and retrieve the search result based on the search item. Which anticipate the limitations “generating or receiving a search result in response to a user query by a user that searches for an item, the search result depicting the item”. Prior art Siddique further teaches in Paragraph [0101], [0106], [0115], [0183], [0261] that user can dynamically modify and refine by adjusting measurement and the search condition in the search query field in order to get different search result and the system will be able to combines the generated three-dimensional profile from the user's electronic image, with the user-specified features and the user modifications to form a three-dimensional profile which anticipate the limitation “modifying the search result by generating a combination image that depicts user-defined subject matter engaging with the item”. Therefore, applicant remark cannot be considered persuasive. 
Applicant further asserts that in Claim 3 the prior art does not teach “search tool that automatically modifies one or more generic search result images to generate one or more combination images representing personalized search results that each depict a user wearing an instance of a clothing article, accessory or other item depicted in the one or more generic search result images”
In response to the argument, prior art Siddique teaches in Paragraph [0098] that the items of apparel include clothing, jewelry, footwear, accessories, hair items, 
Applicant further asserts that in Claim 4, the prior art does not teaches “wherein the user-defined subject matter comprises a person, place or thing"
In response to the argument, Siddique teaches in Paragraph [0098], [0127] that when user decide to purchase an item which may include, but are not limited to, items of clothing, jewelry, footwear, accessories, hair items, watches, and any other item that a user may adorn and user will be able to choose the item based on the ID tag. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claims 5, 6, 7, 8, they directly/indirectly depends on independent Claim 4, 5, 7 respectively. Applicant does not argue anything other than the independent claim 4, 5, 7. The limitations in those claims in conjunction with combination previously established as explained.
Applicant further asserts that in Claim 9, the prior art does not teaches “wherein the place or thing is selected from the group consisting of indoor or outdoor structures or locations"
In response to the argument, Siddique teaches in Paragraph [0112] that user will be able to obtain the detail information regarding specific real places choose the apparel items from a group and system may be provided suggestion of apparel items based on indoor/outdoor where the event held. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that in Claim 10, the prior art does not teaches “wherein the item comprises an item that can be placed on or in the indoor or outdoor structures or locations"
In response to the argument, Siddique teaches in Paragraph [0098] that user will be able to viewing apparel items placed in different places within three-dimensional model including indoor shopping mall. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that in Claim 11, the prior art does not teaches “wherein the item is selected from the group consisting of furniture, carpeting, and pieces of art"
In response to the argument, Siddique teaches in Paragraph [0114], [0116], [0189], [0203] that user will be able to decorate the living room in the three-dimensional model environment by selecting the apparel items and add to the scene, the item include the furniture, those features which anticipate the limitations. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant further asserts that in Claim 12, the prior art does not teaches “wherein the user-defined subject matter is defined by receiving an input that comprises an image of the user-defined subject matter"
In response to the argument, Siddique teaches in Paragraph [0106] that three-dimensional module is defined to generate the search result by accepting user specified features and modifications which is the subject matter for selection. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claim 13, it directly/indirectly depends on independent Claim 1 respectively. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.
Applicant further asserts that in Claim 14, the prior art does not teaches “further comprising modifying the combination image in response to receiving an input to switch from a first user-defined subject matter engaging with the item to a second user-defined subject matter engaging with the item"
In response to the argument, Siddique teaches in Paragraph [0172] that system provided user to select different items to display on screen, system also allow user to switch between different items to display as they wish. Hence the user defined subject matter can be switched per user selection. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive
In regard to Claims 17-20 they directly/indirectly depends on independent Claim 1, 17 respectively. Applicant does not argue anything other than the independent claim 
Applicant further asserts that in Claim 21, the prior art does not teaches “further including filtering the search result or the user query based on information determined from computer image-analysis of a user-specified image that depicts the user-defined subject matter"
In response to the argument, Siddique teaches in Paragraph [0082], [0106], [0267] that system provided an user interface for user to filtering the search data and based on the selection, system will be able to select result based on user-specified features in the three-dimensional modeling Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive
Applicant further asserts that in Claim 23, the prior art does not teaches “wherein the item comprises clothing and the information is used to limit the search result based on clothing size or style"
In response to the argument, Siddique teaches in Paragraph [0135], [0137] that data provided include images of body for clothing and the size of the clothing can be modified for searching, by using the size information from the body, system will provide the apparel fits with the size. Hence the prior art anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claim 25, it directly/indirectly depends on independent Claim 24. Applicant does not argue anything other than the independent claim 24. The limitations in those claims in conjunction with combination previously established as explained.
Applicant’s arguments with respect to claim 2, 16, filed on 2/11/2021, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches "wherein: the search result comprises a plurality of search results that each depict a different instance of the item; and the combination image is generated for each of the search results to produce a plurality of combination images that each depict the user-defined subject matter engaging with one of the different instances of the item" have been considered but are not persuasive.
In response to the argument, prior art Siddique teaches in Paragraph [0261], [0316] that user will be able to specify different search items and search engine will be able to retrieve different search results based on the different search items. Hence the prior art anticipate the limitation “wherein: the search result comprises a plurality of search results that each depict a different instance of the item”. Prior art Moraleda teaches in Column 24, Line 5-15, Column 25, Line 6-10, Column 29, Line 1-10 that multiple recognition units matches different profile for different users to create combination multiple images when MMR recognition is performed which anticipate the limitation “the combination image comprises a plurality of combination images that each depict the user-defined subject matter engaging with one of the different instances of the item”; Hence the combination of prior art Siddique and Moraleda anticipate all the limitations. Therefore, applicant remark cannot be considered persuasive.
Applicant’s arguments with respect to claim 15, filed on 2/11/2021, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches " wherein: there are two or more search results in response to two or more user queries that search for two or more items of different kind, the two or more search results depicting the two or 
In response to the argument, prior art Siddique teaches in Paragraph [0261], [0316] that user will be able to specify different search items and search engine will be able to retrieve different search results based on the different search items, which anticipate the limitation “wherein: there are two or more search results in response to two or more user queries that search for two or more items of different kind, the two or more search results depicting the two or more items”. Prior art Rincover teaches in Paragraph [0033], [0041], [0067] that the system support multiple active search at the same time.

Allowable Subject Matter
Claims 15, 16, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130081083 A1	Method of managing contents and image display device using the same
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619